This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 SANDY ALLEN JONES,

 3          Worker-Appellee,

 4 v.                                                                                   NO. 32,473

 5 HOLIDAY INN EXPRESS, and
 6 AIG CLAIMS SERVICE n/k/a
 7 CHARTIS INSURANCE COMPANY,

 8          Employer/Insurer/Third-Party Plaintiffs-Appellees,

 9 v.

10 ALEA NORTH AMERICA INS. COMPANY,
11 and CHUBB SERVICES CORPORATION,

12          Third-Party Defendants-Appellants.

13 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
14 Shanon S. Riley, Workers’ Compensation Judge

15 Sandy Allen Jones
16 Roswell, NM

17 Pro Se Appellee

18 Mason & Isaacson, P.A.
19 Thomas Lynn Isaacson
20 Gallup, NM
 1 for Appellees




 2 Civerolo, Gralow, Hill & Curtis
 3 Lawrence H. Hill
 4 Albuquerque, NM

 5 for Appellants

 6                             MEMORANDUM OPINION

 7 VANZI, Judge.

 8   {1}   Alea North America Insurance Company and Chubb Services Corporation

 9 appeal from a Workers’ Compensation Administration order that only resolved the

10 medical benefits/reimbursement issues that had been raised, expressly reserving for

11 a later date a ruling on the unfair claim processing/bad faith claims. [RP 796] We

12 therefore issued a calendar notice proposing to dismiss the appeal for lack of finality.

13 No memorandum in opposition to our calendar notice has been filed, and the time for

14 filing a memorandum in opposition has expired. See Rule 12-210(D)(3) NMRA.

15 Accordingly, we dismiss the appeal. See Frick v. Veazey, 116 N.M. 246, 247, 861

16 P.2d 287, 288 (Ct. App. 1993) (“Failure to file a memorandum in opposition

17 constitutes acceptance of the disposition proposed in the calendar notice.”). However,

18 we take judicial notice of our Court files, and we remind the parties that the dismissal




                                              2
1 of this appeal does not prevent them from raising any issues that they may wish to

2 raise in their new appeals, tentatively docketed as Ct. App. No. 32,698.




3   {2}   IT IS SO ORDERED.

4                                        __________________________________
5                                        LINDA M. VANZI, Judge

6 WE CONCUR:



7 _________________________________
8 M. MONICA ZAMORA, Judge



 9 _________________________________
10 J. MILES HANISEE, Judge




                                           3